DETAILED ACTION
This non-final office action is in response to claims 1-7, 14-22, and 29 filed on 08/12/2022 for examination. Claims 1-7, 14-22, and 29 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remarks/Amendment
The amendment filed August 12, 2022 has been entered. Claims 1-7, 14-22, and 29 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims are directed to the 35 U.S.C. 103 rejection previously set forth in the Final Office Action mailed April 12, 2022. Claims 1, 14, and 29 have been amended and have necessitated a new ground(s) of rejection in this Office Action. While an interview was conducted 08/01/2022 regarding the amendments over Chen (US20180373419) and Pembery (US20170300842), based on a further search of the amendments relevant art is available. Therefore, Applicant’s arguments filed on 08/12/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 14-22, and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly: Claim 1 recites the limitation "the one or more data sources" in line 14. There is insufficient antecedent basis for this limitation in the claim. Further, claim also introduces “a plurality of data sources” in line 9. Subsequently, claim 1 recites “the data sources” in line 15. It is unclear which of the recited data sources (“the one ore more data sources” or “the plurality of data sources”) is being referred to by “the data sources” in line 15. Claims 14 and 29 recite a similar deficiency, and are rejected under like rationale. Dependent claims 2-7, and 15-22 incorporate the deficiency of their parent claim, and are rejected under like rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 14-17, 20-22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20180373419, Hereinafter “Chen”) in view of Pembery (US20170300842, Hereinafter “Pembery”) and Hsaio et al. (US20170132277, Hereinafter “Hsaio”).
Regarding claim 1, Chen teaches a method for securely distributing computational analysis across analytics nodes ([0042] & [0036-038] – analytics request is provided to plurality of nodes), comprising: 
receiving a request from a user to issue an analytic request ([0004] – user provides input to request an analytics request); 
providing the user with a plurality of analytics selected from an analytics registry ([0004], [0048-049] – user selects an analytics rule from a plurality of stored analytics options; [0031-032] and [0072] – analytics rules are stored in historian database <i.e., an analytics registry>); 
receiving, from the user, a selection of one or more analytics from the plurality of analytics ([0004] and [0048] – user selects an analytics rule to run; [0031] – analytics rules stored, see also [0055] – defining various rules selectable); 
providing the user with information pertaining to a plurality of data sources selected from a data source registry based on the selection of the one or more analytics ([0004] – user provides analytics request and selects from a plurality of sources; [0033] and [0063] – data source is selectable based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; see also [0048-049] – selecting the source and rule), wherein the plurality of data sources are associated with a plurality of analytics nodes ([0021-023] – edge devices <i.e., data sources> are associated with servers and their own local analytics systems <i.e., analytics nodes>; [0127] – the interconnected computing devices are nodes); 
receiving, from the user, a selection of one or more data sources from the plurality of data sources ([0004] – user provides analytics request and selects from a plurality of sources; [0033] – data source is selected based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; [0057] – data point selection received); 
generating the analytic request, wherein the generated analytic request comprises the one or more analytics and the one or more data sources ([0004] and [0033-034] – analytics request is generated using the selected analytics and data sources); 
transmitting the analytic request to one or more analytic nodes corresponding to the selected one or more data sources ([0042] & [0036-038] – request is provided to the sources; [0081-082] – transmits to edge device); and 
receiving a result from each of the one or more analytics nodes, the result indicating a result of executing the analytic request on the selected data source managed by a corresponding analytics node ([0042] & [0036-038] – result of the analytic data request is received from the analytic sources; [0089] – result is transmitted back to requesting system).
	While Chen teaches providing the user with a plurality of analytics in an analytics registry (see, e.g., [0004] and [0048-049]), Chen appears to fail to specifically disclose (1) the plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, and (2) wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Pembery teaches a system for providing a user with a plurality of analytics selected from an analytics registry (see, e.g., abstract, [0048], [0062-063]) based on matching a user access right of the user with user access requirements of analytics in the analytics registry ([0062-063] – users select from a plurality of analytics, wherein the analytics the user may select from are determined based on the user’s role/title. E.g., corporate users may have access to more analytic options than other restricted users of the system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Pembery, comprising providing the user with a plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, to ensure only authorized users may receive sensitive analytic data (see, e.g., Pembery at [0063]).
	The combination of Chen and Pembery appear to fail to specifically disclose wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Hsiao teaches a system for providing the user with information pertaining to a plurality of data sources selected from a data source registry ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source), wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information of the data source that is provided to a user comprises, e.g., column names or attributes <i.e., types of data in the data source), and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources (Fig. 2, [0053-055], and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information that is provided to a user comprises, e.g., column names or attributes. User’s selection of the source and metadata thereof does not reveal the data in the data stores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Pembery with the teachings of Hsiao, wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources, so that the analytics may correctly analyze the dataset desired by the user (see, e.g., Hsiao at [0053-055] and [0064]).

Regarding claim 2, the combination of Chen, Pembery, and Hsaio teach the method of claim 1, comprising: authenticating the user before providing the user with the plurality of analytics (Chen at [0131] – identity of users verified <i.e., user is authenticated> to access the cloud resources).  

Regarding claim 3, the combination of Chen, Pembery, and Hsaio teach the method of claim 1, wherein receiving the selection of one or more analytics from the plurality of analytics comprises: receiving an analytics flow combining two or more analytics selected from the plurality of analytics (Chen at [0066] and [0061] – multiple analytics logic rules may be merged together by users to form single submitted analytics logic rules by using analytics logic rule editor; [0070-071] – resulting analytics logic rule is based on the user selections).  

Regarding claim 4, the combination of Chen, Pembery, and Hsaio teach the method of claim 1, wherein providing the user with the one or more data sources selected from the data source registry comprises: ny-2075159Application No.:16/214,759Docket No.: 69959-20055.00querying the analytics registry based on the selection of one or more analytics to determine input data requirements to each of the one or more analytics (Chen at [0033] and [0063] – data source available for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources); and 
selecting each data source of the one or more data sources from the data source registry by matching the input data requirements with one or more data fields of each data source (Chen at [0033] and [0063] – data source made available to user for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources).  

Regarding claim 7, the combination of Chen, Pembery, and Hsaio teach the method of claim 1, wherein transmitting the analytic request one or more analytic nodes corresponding to the one or more data sources (Chen at [0042] & [0036-038] – request is provided to the sources; [0081-082] – transmits to edge device) comprises: for a first data source of the one or more data sources, querying the data source registry to identify a first analytics node of the at least one analytics nodes (Chen at [0033] and [0063] – data source available for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources <i.e., recorded nodes are identified by the system when they match the analytic type>; see also [0080] – connected using meta descriptor to locate data source), wherein the first analytics node manages a local data store for storing the first data source (Chen at [0033-034] – data sources <i.e., analytics nodes> store raw data <i.e., have a local data store>, and perform analytics based on received analytics requests).  

Regarding claim 14, Chen teaches a system for securely distributing computational analysis across analytics nodes ([0042] & [0036-038] – analytics request is provided to plurality of nodes), the system comprising one or more processors, memory, and one or more programs stored in the memory and configured to be executed by the one or more processors ([0095] and [0101] – system comprises processors, memory, and instructions to be executed by the processors), the one or more programs including instructions for: 
receiving a request from a user to issue an analytic request ([0004] – user provides analytics request); 
providing the user with a plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry ([0004], [0048-049] – user selects an analytics rule from a plurality of stored analytics options; [0031-032] and [0072] – analytics rules are stored in historian database <i.e., an analytics registry>); 
receiving, from the user, a selection of one or more analytics from the plurality of analytics ([0004] and [0048] – user selects an analytics rule to run; [0031] – analytics rules stored, see also [0055] – defining various rules selectable); 
providing the user with information pertaining to a plurality of data sources selected from a data source registry based on the selection of the one or more analytics ([0004] – user provides analytics request and selects from a plurality of sources; [0033] and [0063] – data source is selected based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; see also [0048-049] – selecting the source and rule), wherein the plurality of data sources are associated with a plurality of analytics nodes ([0021-023] – edge devices <i.e., data sources> are associated with servers and their own local analytics systems <i.e., analytics nodes>; [0127] – the interconnected computing devices are nodes); 
receiving, from the user, a selection of one or more data sources from the plurality of data sources ([0004] – user provides analytics request and selects from a plurality of sources; [0033] – data source is selected based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; [0057] – data point selection received);
generating the analytic request, wherein the generated analytic request comprises the one or more analytics and the one or more data sources ([0004] and [0033-034] – analytics request is generated using the selected analytics and data sources); 
transmitting the analytic request to one or more analytic nodes corresponding to the selected one or more data sources ([0042] & [0036-038] – request is provided to the sources; [0081-082] – transmits to edge device); and 
receiving a result from each of the one or more analytics nodes, the result indicating a result of executing the analytic request on the selected data source managed by a corresponding analytics node ([0042] & [0036-038] – result of the analytic data request is received from the analytic sources; [0089] – result is transmitted back).
While Chen teaches providing the user with a plurality of analytics in an analytics registry (see, e.g., [0004] and [0048-049]), Chen appears to fail to specifically disclose (1) the plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, and (2) wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Pembery teaches a system for providing a user with a plurality of analytics selected from an analytics registry (see, e.g., abstract, [0048], [0062-063]) based on matching a user access right of the user with user access requirements of analytics in the analytics registry ([0062-063] – users select from a plurality of analytics, wherein the analytics the user may select from are determined based on the user’s role/title. E.g., corporate users may have access to more analytic options than other restricted users of the system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Pembery, comprising providing the user with a plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, to ensure only authorized users may receive sensitive analytic data (see, e.g., Pembery at [0063]).
	The combination of Chen and Pembery appear to fail to specifically disclose wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Hsiao teaches a system for providing the user with information pertaining to a plurality of data sources selected from a data source registry ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source), wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information of the data source that is provided to a user comprises, e.g., column names or attributes <i.e., types of data in the data source), and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information that is provided to a user comprises, e.g., column names or attributes. User’s selection of the source and metadata thereof does not reveal the data in the data stores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Pembery with the teachings of Hsiao, wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources, so that the analytics may correctly analyze the dataset desired by the user (see, e.g., Hsiao at [0053-055] and [0064]).

Regarding claim 15, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein the instructions comprise: authenticating the user before providing the user with the plurality of analytics (Chen at [0131] – identity of users verified <i.e., user is authenticated> to access the cloud resources).  

Regarding claim 16, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein receiving the selection of one or more analytics from the plurality of analytics comprises: receiving an analytics flow combining two or more analytics selected from the plurality of analytics s (Chen at [0066] and [0061] – multiple analytics logic rules may be merged together by users to form single submitted analytics logic rules by using analytics logic rule editor; [0070-071] – resulting analytics logic rule is based on the user selections).  

Regarding claim 17, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein providing the user with the one or more data sources selected from the data source registry comprises: querying the analytics registry based on the selection of one or more analytics to determine input data requirements to each of the one or more analytics (Chen at [0033] and [0063] – data source available for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources); and 
selecting each data source of the one or more data sources from the data source registry by matching the input data requirements with one or more data fields of each data source (Chen at [0033] and [0063] – data source made available to user for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources).  

Regarding claim 20, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein transmitting the analytic request to one or more analytic nodes corresponding to the one or more data sources (Chen at [0042] & [0036-038] – request is provided to the sources; [0081-082] – transmits to edge device) comprises: for a first data source of the one or more data sources, querying the data source registry to identify a first analytics node of the at least one analytics nodes (Chen at [0033] and [0063] – data source available for selection based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources <i.e., recorded nodes are identified by the system when they match the analytic type>; see also [0080] – connected using meta descriptor to locate data source), wherein the first analytics node manages a local data store for storing the first data source (Chen at [0033-034] – data sources <i.e., analytics nodes> store raw data <i.e., have a local data store>, and perform analytics based on received analytics requests).  

Regarding claim 21, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein the system is a server (Chen at [0021-0022] – system is a server).  

Regarding claim 22, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein the system is a distributed cloud based system (Chen at [0093-094] – system operates on a cloud in a distributed cloud environment).  

Regarding claim 29, Chen teaches a non-transitory computer-readable storage medium comprising instructions for securely distributing computational analysis across analytics nodes, wherein the instructions, when executed by a first cloud server having one or more processors, cause the one or more processors to perform instructions ([0042] & [0036-038] – analytics request is distributed to a plurality of nodes; [0095] and [0101] – system comprises processors, memory, and instructions to be executed by the processors) comprising: 
receiving a request from a user to issue an analytic request ([0004] – user provides analytics request); 
providing the user with a plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry ([0004], [0048-049] – user selects an analytics rule from a plurality of stored analytics options; [0031-032] and [0072] – analytics rules are stored in historian database <i.e., an analytics registry>); 
receiving, from the user, a selection of one or more analytics from the plurality of analytics ([0004] and [0048] – user selects an analytics rule to run; [0031] – analytics rules stored, see also [0055] – defining various rules selectable); 
providing the user with information pertaining to a plurality of data sources selected from a data source registry based on the selection of the one or more analytics ([0004] – user provides analytics request and selects from a plurality of sources; [0033] and [0063] – data source is selected based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; see also [0048-049] – selecting the source and rule), wherein the plurality of data sources are associated with a plurality of analytics nodes ([0021-023] – edge devices <i.e., data sources> are associated with servers and their own local analytics systems <i.e., analytics nodes>; [0127] – the interconnected computing devices are nodes); 
receiving, from the user, a selection of one or more data sources from the plurality of data sources ([0004] – user provides analytics request and selects from a plurality of sources; [0033] – data source is selected based on the rule being measured, e.g., when using a temperature request <i.e., analytic request> the sources must be temperature sources; [0057] – data point selection received); 
generating the analytic request, wherein the generated analytic request comprises the one or more analytics and the one or more data sources ([0004] and [0033-034] – analytics request is generated using the selected analytics and data sources); 
transmitting the analytic request to one or more analytic nodes corresponding to the one or more data sources ([0042] & [0036-038] – request is provided to the sources; [0081-082] – transmits to edge device); and 
receiving a result from each of the one or more analytics nodes, the result indicating a result of executing the analytic request on the selected data source managed by a corresponding analytics node ([0042] & [0036-038] – result of the analytic data request is received from the analytic sources; [0089] – result is transmitted back).
While Chen teaches providing the user with a plurality of analytics in an analytics registry (see, e.g., [0004] and [0048-049]), Chen appears to fail to specifically disclose (1) the plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, and (2) wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Pembery teaches a system for providing a user with a plurality of analytics selected from an analytics registry (see, e.g., abstract, [0048], [0062-063]) based on matching a user access right of the user with user access requirements of analytics in the analytics registry ([0062-063] – users select from a plurality of analytics, wherein the analytics the user may select from are determined based on the user’s role/title. E.g., corporate users may have access to more analytic options than other restricted users of the system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Pembery, comprising providing the user with a plurality of analytics selected from an analytics registry based on matching a user access right of the user with user access requirements of analytics in the analytics registry, to ensure only authorized users may receive sensitive analytic data (see, e.g., Pembery at [0063]).
	The combination of Chen and Pembery appear to fail to specifically disclose wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources.
	However, Hsiao teaches a system for providing the user with information pertaining to a plurality of data sources selected from a data source registry ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source), wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information of the data source that is provided to a user comprises, e.g., column names or attributes <i.e., types of data in the data source), and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources ([0053-055] and [0128] – user is presented with a list of data sources, user selects a data source, and a plurality of metadata information appears about the data source. The retrieved metadata information that is provided to a user comprises, e.g., column names or attributes. User’s selection of the source and metadata thereof does not reveal the data in the data stores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Pembery with the teachings of Hsiao, wherein the information provided to the user comprises metadata associated with the plurality of data sources that is configured to specify types of data stored in the data source, and wherein the metadata is configured to allow for the user to select the one or more data sources without receiving the data stored in the data sources, so that the analytics may correctly analyze the dataset desired by the user (see, e.g., Hsiao at [0053-055] and [0064]).

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pembery and Hsaio, further in view of Biehn et al. (US20150186553, Hereinafter “Biehn”).
Regarding claim 5, the combination of Chen, Pembery, and Hsaio teach the method of claim 1, comprising: receiving, from the user, data filter criteria entered by the user (Chen at [0034-035] – analytics results can be requested in a specific format by a rule, and converted to the format. E.g., Celsius systems will receive a request and convert the results to Fahrenheit <i.e., results are filtered before response provided>; [0026] – users define the rules); and adding the data filter criteria to the analytic request  (Chen at [0034-035] – analytics results can be requested in a specific format by a rule, and converted to the format. E.g., Celsius systems will receive a request and convert the results to Fahrenheit <i.e., results are filtered before response provided>; [0026] – users define the rules).  
While the combination of Chen, Pembery, and Hsaio further teach a user selecting options to generate a rule and filter the results (see, e.g., Chen at [0026], [0032-035]), the combination of Chen, Pembery, and Hsaio appear to fail to specifically disclose querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources.
However, Biehn teaches a system for accessing information from a plurality of databases (see, e.g., [0003-004]), comprising querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources ([0004] and [0067-069] – metadata associated with databases to be searched is retrieved and used to provide users the ability to filter the data results using keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Pembery, and Hsaio with the teachings of Biehn, comprising querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources, so that users may view the results that are the most relevant to them and use relevant databases (see, e.g., [0022-023] – user choose to use the most relevant databases).

Regarding claim 18, the combination of Chen, Pembery, and Hsaio teach the system of claim 14, wherein the instructions comprise: receiving, from the user, data filter criteria entered by the user (Chen at [0034-035] – analytics results can be requested in a specific format by a rule, and converted to the format. E.g., Celsius systems will receive a request and convert the results to Fahrenheit <i.e., results are filtered before response provided>; [0026] – users define the rules); and adding the data filter criteria to the analytic request  ([0034-035] – analytics results can be requested in a specific format by a rule, and converted to the format. E.g., Celsius systems will receive a request and convert the results to Fahrenheit <i.e., results are filtered before response provided>; [0026] – users define the rules).  
While the combination of Chen, Pembery, and Hsaio further teach a user selecting options to generate a rule and filter the results (see, e.g., Chen at [0026], [0032-035]), the combination of Chen, Pembery, and Hsaio appear to fail to specifically disclose querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources.
However, Biehn teaches a system for accessing information from a plurality of databases (see, e.g., [0003-004]), comprising querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources ([0004] and [0067-069] – metadata associated with databases to be searched is retrieved and used to provide users the ability to filter the data using keywords).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Pembery, and Hsaio with the teachings of Biehn, comprising querying the data source registry for metadata associated with the selected one or more data sources to provide the user with an option to filter the data in the one or more data sources, so that users may view the results that are the most relevant to them and use relevant databases (see, e.g., [0022-023] – user choose to use the most relevant databases).

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pembery and Hsaio, further in view of Norton et al. (US20150200920, Hereinafter “Norton”).
Regarding claim 6, the combination of Chen, Pembery, and Hsaio teach the method of claim 1. While the combination of Chen, Pembery, and Hsaio disclose transmitting the analytics request (see, e.g., Chen at [0004], [0042]), the combination of Chen, Pembery, and Hsaio appear to fail to specifically disclose encrypting the analytic request before transmitting; and signing the analytic request with a private key. 
However, Norton discloses a system for secure communication between a requesting and responding system, comprising encrypting the analytic request before transmitting; and signing the analytic request with a private key ([0045] – “the request server 102, before transmitting the request message 10 via communication networking 108 and request security proxy 105, may encrypt the body 30 of the request message 10 with the message level encryption described in FIG. 1, e.g., the request session key 22 is encrypted using the responder public key to produce encrypted request session key 21, the requester private key is used to generate the signature 24 for the encrypted request session key 21, and the request body 30 is encrypted using the request session key 22 to produce encrypted request body 31. The request message 10 is transmitted via communication networking 108 to the request security proxy 105 where the request message 105 is analyzed”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Pembery, and Hsaio with the teachings of Norton, comprising encrypting the analytic request before transmitting; and signing the analytic request with a private key, to protect confidential information from unintended viewers (see, e.g., Norton at [0005], [0045]).

Regarding claim 19, the combination of Chen, Pembery, and Hsaio teach the system of claim 14. While Chen discloses transmitting the analytics request (see, e.g., Chen at [0004], [0042]), the combination of Chen, Pembery, and Hsaio appear to fail to specifically disclose encrypting the analytic request before transmitting; and signing the analytic request with a private key. 
However, Norton discloses a system for secure communication between a requesting and responding system, comprising encrypting the analytic request before transmitting; and signing the analytic request with a private key ([0045] – “the request server 102, before transmitting the request message 10 via communication networking 108 and request security proxy 105, may encrypt the body 30 of the request message 10 with the message level encryption described in FIG. 1, e.g., the request session key 22 is encrypted using the responder public key to produce encrypted request session key 21, the requester private key is used to generate the signature 24 for the encrypted request session key 21, and the request body 30 is encrypted using the request session key 22 to produce encrypted request body 31. The request message 10 is transmitted via communication networking 108 to the request security proxy 105 where the request message 105 is analyzed”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Pembery, and Hsaio with the teachings of Norton, comprising encrypting the analytic request before transmitting; and signing the analytic request with a private key, to protect confidential information from unintended viewers (see, e.g., Norton at [0005], [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mital et al. (US8510288) teaches a data analytics system wherein a user selects an analytic, then selects a data source, and subsequently receives results of the analytic (see, e.g., Mital at abstract, column 2, lines 1-13, and column 12, lines 36-46). Moore (US20160004820) discloses a system for managing the data analysis and retrieval of healthcare information from a distributed database (see abstract, [0174], [0181-185]). Chandnani et al. (US20170286549) discloses a user configuring an analytics request using drop down menus to select data sources and attributed for the request (see, e.g., abstract [0030], [0034-[035]). Further, Short (US20100082240) discloses a system for requesting analytics, wherein the analytics available for a user to select from are based on permissions associated with the user (see, e.g., abstract, [0035], [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438